Case 7:20-cv-03240-UA Document 1-8 Filed 04/24/20 Page 1 of 3




                 EXHIBIT F
           Case 7:20-cv-03240-UA Document 1-8 Filed 04/24/20 Page 2 of 3


From:           John Bedard
To:             Assae-Bille, Vanessa (CFPB)
Cc:             Patterson, Jehan (CFPB); Ronald Canter
Subject:        RE: CFPB November 2019 CID
Date:           Thursday, March 19, 2020 3:07:01 PM



Thank you Ms. Assae-Bille. Consistent with the Bureau’s argument to
the District Court that the Law Offices of Ms. Moroney is not obligated to
respond, the law office will not be responding.

Thank you,

John H. Bedard, Jr.
jbedard@bedardlawgroup.com

Bedard Law Group, P.C.
4855 River Green Parkway, Suite 310
Duluth, Georgia 30096
Phone:   678-253-1871ext. 244
www.bedardlawgroup.com

Check out Bedard Law Group’s newest service offering – BLG Insight,
your outsourced speech analytics legal solution!

Have a smart phone? Get this first-of-its-kind app for the collection
industry - ARM Law!   Now Available for iPhone, iPad, and Android!

From: Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-Bille@cfpb.gov>
Sent: Thursday, March 12, 2020 2:16 PM
To: John Bedard <jbedard@bedardlawgroup.com>
Cc: Patterson, Jehan (CFPB) <Jehan.Patterson@cfpb.gov>; Ronald Canter
<rcanter@roncanterllc.com>
Subject: CFPB November 2019 CID

Dear Mr. Bedard,

I am writing to obtain an update on your intentions with respect to the November 14, 2019
CID.

Director Kraninger issued an order directing Law Offices of Crystal Moroney, P.C. to comply in
full with the CID within 10 days of February 10, 2020. It is also my understanding that your
client requested from the U.S. District Court for the Southern District of New York a
           Case 7:20-cv-03240-UA Document 1-8 Filed 04/24/20 Page 3 of 3


preliminary injunction relating to this investigation, and that the district court denied that
motion on February 27, 2020. Enforcement therefore asks that your client comply in full with
the CID immediately.

To the extent you have requests for modifications, you must articulate them in a request-
specific manner. A blanket request that Enforcement rely on a previous letter requesting
modifications pertaining to a CID with differently worded and numbered request is
inappropriate. Further, as indicated in Director Kraninger’s order, information must be
produced in a format acceptable to the Bureau. See generally 12 C.F.R. 1080.6(b). Please note
that Enforcement will not agree to rely on documents that were previously produced in a
format other than native files or in compliance with the Bureau’s document submissions
standards.

We look forward to hearing from you.

Thank you,
Vanessa

E. Vanessa Assae-Bille
Senior Litigation Counsel
Office of Enforcement
Consumer Financial Protection Bureau (CFPB)
(o) 202.435.7688 | (c) 202.257.2068
Elisabeth.Assae-Bille@cfpb.gov
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the
e-mail and any attachments. An inadvertent disclosure is not intended to waive any privileges.
